thd tuts ooo

Soumnen Canis Tex
UNITED STATES DISTRICT COURT t
SOUTHERN DISTRICT OF TEXAS Oct 182018
HOUSTON DIVISION
David J Brace, Clerk of Cour
UNITED STATES OF AMERICA § =
§
V. §
§  CRIMINALNO. ] 8 CR 6 ? 5
ANDREW SANCHEZ §
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

On or about August 6, 2018 in the Houston Division of the Southern District of Texas, the
defendant,
ANDREW SANCHEZ
having been convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed, in and affecting commerce, a firearm, namely a Ruger, model LCP, .380
caliber hand gun, which had been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
NOTICE OF CRIMINAL FORFEITURE
Pursuant to Title 18, United States Code, Section 924(d(1), and Title 28, United States
Code, Section 2461(c), the United States of America hereby gives notice that the firearm(s),
involved in violation of Title 18, United States Code, Section 922(g)(1) and 924(a)(2)as charged
in Count One, are subject to forfeiture, including, but not limited to, the following:

A Ruger, model LCP, .380 caliber hand gun, serial number 37820581

ATRUEBILL: . 7
Original Signature on File

RYAN K. PATRICK

 
